Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US Patent No. 6,949,079 (“Westberg”) teaches a liquid handling pump cassette comprising cassette housing having spaced apart first and second plate (see 28, 30 in Fig. 6) and liquid inlet line (leading to PP3) and a liquid outlet line (leading from PP3)(see Fig. 6-8) and a hollow spike.
US Patent No. 6,491,656 (Morris) teaches a fluid handling cassette configured for controlling the flow of extracorporeal blood comprising a flexible membrane that forms a series of pumps and valves for the control of fluid and air vent.
However, none of the prior art of record either alone or in combination teaches or suggests all the claimed structural elements in the system of claim 26 for delivering an anticoagulant solution in a blood circuit of a hemodialysis apparatus comprising 
a controller configured to control the metering pump, the first diaphragm pump and the plurality of valves to pump a bolus of the anticoagulant solution from a container connected to the blood pump cassette to a pumping chamber of the first diaphragm pump; the controller configured to control the first diaphragm pump to draw a first volume of dialysate solution into the pumping chamber before delivering the bolus of the anticoagulant solution and the first volume of dialysate solution to the blood pump cassette inlet or outlet; and the controller configured to control the first diaphragm pump to draw a second volume of dialysate solution into the pumping chamber after delivering the bolus of anticoagulant solution and the first volume of dialysate solution, and to deliver the second volume of dialysate solution to the blood pump cassette inlet or outlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN KIM/
Primary Examiner, Art Unit 1777

JK
6/28/22